DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 9/30/2022. Claims 1-25 & 34 are pending in this application. Claims 26-33 & 45-42 are canceled. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 12, line 1: delete “Claim 1” and insert --Claim 3-- instead, because of the respective leads which are prior claimed in claim 3. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-7, 9, 11 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laureanti (US 6,455,925). 
	Re claim 1, Laureanti teaches, Figs. 3-6, cols. 2-3, a radio frequency (RF) transistor amplifier, comprising:
-a package submount (44, 46, 52, 54);
-a package frame (12, 28, 30, 32, 38) comprising an electrically insulating member (12) and one or more conductive layers (28, 30, 38) on the package submount, wherein the package frame exposes a surface of the package submount (44, 46, 52, 54);
-a transistor die (16) on the surface of the package submount and comprising respective terminals (18, 20) that are electrically connected to the package frame (12, 28, 30, 32, 38), 
-a protective member (34) covering the transistor die (16); and
-one or more electrical components (36/40) that are attached to a surface of the package frame that laterally extends outside the protective member (34) (e.g. bottom layer 12 extends outside protective layer 34).

    PNG
    media_image1.png
    175
    467
    media_image1.png
    Greyscale

	Re claim 2, Laureanti teaches the package frame (12, 30, 32, 38) does not extend substantially beyond outer edges of the package submount (44, 46, 52, 54) (Fig. 6). 
	Re claim 3, Laureanti teaches the one or more conductive layers (28, 30) of the package frame define respective leads (input/output) that provide RF signal connections to the respective terminals of the transistor die (16) (for intended purpose or based on RF power transistor device) and extend outside of the protective member (34) (Fig. 6, cols. 1 & 3). 
	Re claim 4, Laureanti teaches the one or more electrical components (36) are electrically connected to the respective leads (28, 30) outside the protective member (34) (Fig. 6). 
	Re claim 5, Laureanti teaches the one or more electric components defines an input, inter-stage, or output impedance matching circuit or harmonic termination circuit for the RF transistor amplifier (e.g. impedance matching network 24, 26, Fig. 3, col. 4th par.). 
	Re claim 6, Laureanti teaches the respective terminals (18, 20) of the transistor die (16) are electrically connected to the respective leads (28, 30) by respective interconnect structure (conductive vias 42), wherein the protective member (34) covers the transistor die (16) and the respective interconnect structures (Fig. 4). 
	Re claim 7, Laureanti teaches the respective leads (28, 30) are free of electrical connections that extend substantially beyond the outer edges of the package submount (44, 46, 52, 54) (Fig. 6). 
	Re claim 9, Laureanti teaches the one or more electrical components comprise passive (inductor 40) and/or reactive surface mount component. 
	Re claim 11, Laureanti teaches the protective member (34) comprises a lid member covering the transistor die (16) and at least a portion of the package frame (e.g. 32) (Fig. 6). 
Re claim 25, Laureanti teaches, Figs. 3-6, cols. 2-3, a radio frequency (RF) transistor amplifier package, comprising:
-a package submount (44, 46, 52, 54);
-a transistor die (16) on a surface of the package submount; and
a package frame (12, 28, 30, 32, 38) on a periphery of the surface of the package submount and comprising an electrically insulating member (dielectric 12) and one or more conductive layers (28, 30, 38) defining respective leads that are electrically connected to respective terminals (18, 20) of the transistor die (16), 
wherein the respective leads (28, 30) are free of electrical connections that extend substantially beyond outer edges of the package submount (44, 45, 52, 54).

    PNG
    media_image1.png
    175
    467
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 8, 12-21, 23, 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laureanti in view of Blednov et al. (US 2015/0303881). 
	The teachings of Laureanti have been discussed above. 
	Re claim 8, Laureanti teaches one or more conductive surface mount components (44, 46) electrically connected to the respective leads (28, 30) (Fig. 6).  
	Laureanti does not explicitly teach the components extending substantially beyond the outer edge of the package submount.  
	Blednov teaches the components (ground layer 6) extending substantially beyond the outer edge of the package submount (25, 30) (Fig. 3, [0033-0034]).  
	As taught by Blednov, one of ordinary skill in the art would utilize/modify the above teaching to obtain the components that extend substantially beyond the outer edge of the package submount as claimed, because it aids in facilitating interconnection in the formed package structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Danzebrink in combination Wang due to above reason. 
Re claim 12, in combination cited above, Blednov teaches the package submount (25) is configured to be mounted within an opening (cavity) in a RF circuit board (PCB) such that the respective leads (of conductor 97 or bondpads) are confined within the opening (Fig. 3, [0003, 0040, 0075]). 
Re claim 13, Laureanti teaches, Figs. 3-6, cols. 2-3, a radio frequency (RF) transistor amplifier, comprising:
-a package submount (44, 46, 52, 54);
-a package frame (12, 28, 30, 32, 38, 42) comprising an electrically insulating member (dielectric 12) and one or more conductive layers (38, 42) that provide respective leads for RF signal connections (as intended purpose or based on RF power transistor device) on the package submount (44, 46, 52, 54), wherein the package frame exposes a surface of the package submount (e.g. layers 44, 46); and
-a transistor die (16) on the surface of the package submount and comprising respective terminals (18, 20) that are electrically connected to the respective leads. 

    PNG
    media_image1.png
    175
    467
    media_image1.png
    Greyscale

Laureanti does not teach the package submount is configured to be mounted within an opening in a RF circuit board such that the respective leads are is confined within the opening.
Blednov teaches the package submount (25) is configured to be mounted within an opening (cavity) in a RF circuit board (PCB) such that the respective leads (e.g.  conductor 97, terminal 80 and/or bondpads) are confined within the opening (Figs. 3-4, [0003, 0031, 0040,0075]). 
As taught by Blednov, one of ordinary skill in the art would utilize/modify the above teaching to obtain the package submount configured to be mounted within an opening in a RF circuit board such that the respective leads are is confined within the opening as claimed, because it aids in achieving a compact amplifier module with improved performance. Further, it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Blenov in combination Laureanti due to above reason. 
Re claim 14, Laureanti teaches the package frame (12, 28, 30, 32, 38, 42) does not extend substantially beyond outer edges of the package submount (44, 46, 52, 54) (Fig. 6). 
Re claim 15, in combination cited above, Blednov teaches the respective leads (e.g. terminals 80, 80) of the package frame (80, 82, 102, 104) are substantially coplanar with a surface of the RF circuit board (PCB) outside the opening (Figs. 3-4). 
Re claim 16, Laureanti teaches the respective leads (28, 30) are free of electrical connections that extend substantially beyond the outer edges of the package submount (44, 46, 52, 54) (Fig. 6).
Re claim 17, in combination cited above, Blednov teaches one or more conductive surface mount components (ground layer 6) electrically connected to the respective leads to the RF circuit board (PCB) and extending substantially beyond the outer edges of the package submount (25) (Fig. 3, [0033-0034]).
Re claim 18, Laureanti teaches a protective member (34) covering the transistor die (16); and one or more electrical components (40, 42, 44, 46, 50) electrically connected to the respective leads (28, 30) and attached to the package frame outside the protective member (34) (Fig. 6).
Re claim 19, Laureanti teaches the one or more electrical components defines an input, inter-stage, or output impedance matching circuit or harmonic termination circuit for the RF transistor amplifier (e.g. impedance matching network 24, 26, Fig. 3, col. 4th par.). 
Re claim 20, Laureanti teaches the respective terminals (18, 20) of the transistor die (16) are electrically connected to the respective leads (28, 30) by respective interconnect structure (conductive vias 42), wherein the protective member (34) covers the transistor die (16) and the respective interconnect structures (Fig. 4). 
Re claim 21, Laureanti teaches the one or more electrical components comprise passive (inductor 40) and/or reactive surface mount component. 
	Re claim 23, Laureanti teaches the protective member (34) comprises a lid member covering the transistor die (16) and at least a portion of the package frame (e.g. 32) (Fig. 6). 
Re claim 24, in combination cited above, Blednov teaches the RF circuit board (PCB) comprises a thermally conductive substrate (110), and wherein the package submount (25 and/or with 30) contacts a surface of the thermally conductive substrate (110) exposed by the opening (cavity) in the RF circuit board (PCB) (Fig. 3).
Re claim 34, Laureanti teaches, Figs. 3-6, cols. 2-3, a radio frequency (RF) transistor amplifier, comprising:
-a package submount (44, 46, 52, 54);
-a package frame (12, 28, 30, 32, 38, 42) comprising an electrically insulating member (dielectric 12) and one or more conductive layers (38, 42) that provide respective leads for RF signal connections (as intended purpose or based on RF power transistor device) on the package submount (44, 46, 52, 54), wherein the package frame exposes a surface of the package submount (e.g. layers 44, 46); and
-a transistor die (16) on the surface of the package submount and comprising respective terminals (18, 20) that are electrically connected to the package frame; 
-a protective cover (34) extending on the transistor die (16) and the package frame; and
-one or more discrete surface mount electrical components (44, 46, 50) electrically connected to at least one of the respective leads and attached to a surface a surface of the package frame (e.g. layer 12) that laterally extends outside the protective cover (34). 

    PNG
    media_image1.png
    175
    467
    media_image1.png
    Greyscale

Laureanti does not explicitly a protective encapsulant. 
Blednov teaches “the open top side of the package is typically closed off, e.g. by a mold compound” [0003]. 
As taught by Blednov, one of ordinary skill in the art would utilize/modify the above teaching to obtain a protective encapsulant, because encapsulant is a known element and widely used in forming a package structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Blednov in combination Laureanti due to above reason. 
5.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laureanti in view of Pueschner et al. (US 6,313,524).
	The teachings of Laureanti have been discussed above. 
Re claim 10, Laureanti teaches the protective member (34) extending on the transistor die (16) and at least a portion of the package frame (e.g. layer 32), but does not teach a dispensed and cured encapsulant. 
Pueschner teaches “the chip encapsulation 13 may be molded by a casting compound using a suitably configured casting mould or be produced by dispensing a compound which can be cured thermally or after irradiation with UW light.” (col. 8, 1st par.).
As taught by Pueschner, one of ordinary skill in the art would utilize the above teaching to obtain the protective member comprising a dispensed and cured encapsulant as claimed, because it is easily recognized by a skilled person in the art dispensed & cured encapsulant is known and widely used in the semiconductor packaging. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Pueschner in combination Laureanti due to above reason. 
6.	Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laureanti as modified by Blednov as applied to claims 13, 14 & 18 above, and further in view of Pueschner et al. (US 6,313,524).
	The teachings of Laureanti/Blednov have been discussed above. 
Re claim 22, Laureanti teaches the protective member (34) extending on the transistor die (16) and at least a portion of the package frame (e.g. layer 32), but Laureanti/Blodnov does not teach a dispensed and cured encapsulant. 
Pueschner teaches “the chip encapsulation 13 may be molded by a casting compound using a suitably configured casting mould or be produced by dispensing a compound which can be cured thermally or after irradiation with UW light.” (col. 8, 1st par.).
As taught by Pueschner, one of ordinary skill in the art would utilize the above teaching to obtain the protective member comprising a dispensed and cured encapsulant as claimed, because it is easily recognized by a skilled person in the art dispensed & cured encapsulant is known and widely used in the semiconductor packaging. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Pueschner in combination Laureanti/Blednov due to above reason. 
7.	Claim(s) 1 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pueschner et al. (US 6,313,524) in view of Mangaonkar et al. (US 9,979,361). 
	Re claims 1 & 34, Pueschner teaches, Figs. 1A-B, cols. 6-8, a radio frequency (RF) transistor amplifier, comprising:
-a package submount (10, 11);
-a package frame (20, 22, 23) comprising an electrically insulating member (22) and one or more conductive layers (of lead frame 20) providing respective leads (21) on the package submount (10, 11), wherein the package frame exposes a surface of the package submount (10, 11);
-a transistor die (6) on the surface of the package submount and comprising respective terminals that are electrically connected to the package frame (20, 22, 23), 
-a protective member/encapsulant (13) covering the transistor die (6) / extending on the transistor die (6) and the package frame; and
-one or more electrical components (4, 7) that are attached to a surface of the package frame that laterally extends outside the protective member (13)/ one or more discrete surface mount electrical components (4, 8) electrically connected to at least one of the respective leads (21) and attached to a surface of the package frame (20, 22, 23) that laterally extends outside the protective encapsulant (13).

    PNG
    media_image2.png
    349
    742
    media_image2.png
    Greyscale

	Pueschner does not explicitly teach a transistor die and for RF signal connections. 
	Mangaonkar teaches a packaged RF amplifier device with a transistor die (Fig. 6, abstract & col. 8, 2nd par.). 
	As taught by Mangaonkar, one of ordinary skill in the art would utilize/modify the above teaching to obtain a transistor die and RF signal connections as claimed, because it aids in achieving a desired high power RF amplifier semiconductor device that including a packaged power transistor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Mangaonkar in combination Pueschner due to above reason. 
Response to Arguments
8.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/12/22